This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A16-0355

                             In the Matter of the Welfare of:
                                      S.L.S., Child

                              Filed November 7, 2016
                  Affirmed in part, reversed in part, and remanded
                                     Ross, Judge

                             Hennepin County District Court
                                File No. 27-JV-14-7651

Lee M. Orwig, Hallberg Criminal Defense, Bloomington, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Jean Burdorf, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

       Considered and decided by Ross, Presiding Judge; Hooten, Judge; and Smith, John,

Judge. *

                         UNPUBLISHED OPINION

ROSS, Judge

       Juvenile S.L.S. pleaded guilty to third-degree criminal sexual conduct for sexually

molesting an 11-year-old girl, and the parties agreed that the district court would stay his

adjudication if he succeeded in sex-offender treatment. After S.L.S. failed the outpatient



*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
treatment program, the district court adjudicated him delinquent and ordered him to

participate in long-term residential treatment. S.L.S. appeals, challenging the validity of

his plea, the adjudication and disposition, the district court’s denial of his motion to

withdraw his plea, and the efficacy of his counsel. Because S.L.S.’s plea was knowing and

intelligent, and because the district court did not abuse its discretion by adjudicating him

delinquent or denying his plea-withdrawal motion, we affirm in part. But the parties both

agree, accurately, that the district court did not make the necessary findings supporting its

disposition. We therefore reverse in part and remand. We decline to address S.L.S.’s claim

of ineffective assistance of counsel.

                                          FACTS

       Juvenile S.L.S. pleaded guilty to third-degree criminal sexual conduct after an 11-

year-old girl he babysat reported that he had digitally penetrated her vagina in October

2014. S.L.S.’s guilty plea followed an agreement in which S.L.S. would plead guilty to

one count of third-degree criminal sexual conduct and under which, “if [S.L.S.] is

successful at treatment . . . through the County Home School, [then] he will receive a stay

of adjudication.” S.L.S.’s attorney questioned S.L.S. on the record and informed him of the

trial rights he would waive by pleading guilty. S.L.S. indicated that he understood his

rights, had enough time to talk about the matter with his attorney, and wanted to admit to

the offense. He admitted that while he was babysitting the victim, he placed her on his lap

against her will, stuck his hand down her pants, engaged in skin-to-skin contact, and

digitally penetrated her. But no one discussed with him the possible dispositions or

consequences on the record, and the record contains no written waiver of his trial rights.


                                             2
       The district court entered an order continuing disposition that, among other things,

indicated that S.L.S. had made a knowing, intelligent, and voluntary waiver of his trial

rights. The district court imposed conditions including that “[S.L.S.] shall fully participate

in and successfully complete the County Home School Adolescent and Family Sexual

Health Services (AFSHS) outpatient program.” (Emphasis added.)

       S.L.S. failed in treatment, and his therapist and probation officer reported this to the

district court. According to the therapist, S.L.S. fell behind in assignments, did not fully

participate in sessions, refused to take responsibility for his offense, saw himself as the

victim, questioned whether he harmed the actual victim, and attempted to engender pity.

He also disclosed other victims. His therapist opined that S.L.S. advanced only when he

was pressured to do so. The clinical team decided to terminate S.L.S. from the outpatient

program. The probation officer recommended his placement in the long-term residential

treatment program.

       The district court conducted a hearing after which it adjudicated S.L.S. delinquent.

At the hearing, S.L.S.’s attorney asked for a stay of adjudication. The district court asked

whether S.L.S. had anything to say, to which S.L.S.’s attorney responded, “I have spoken

for him.” The district court placed S.L.S. on supervised probation until February 2018 and

conditioned it on his fully participating in the AFSHS long-term residential treatment

program. The district court’s findings expressly incorporated the county’s “report dated

2/2/2016” and made additional findings “including why public safety and the best interests

of the child are served by this disposition order, and how this placement meets the needs

of the child.” The court found that prior programming, treatment, and consequences had


                                              3
failed to render S.L.S. law-abiding, that S.L.S.’s behavior put him and others at risk, that

if S.L.S.’s treatment needs continued to go unmet S.L.S. and others risked being harmed,

and that those needs could not be met without residential care.

       S.L.S. appeals.

                                       DECISION

       S.L.S. raises numerous issues on appeal. First, he challenges that his plea was not

knowing and intelligent because he was not informed of dispositional consequences and

possibilities. Second, he argues that the district court violated the plea agreement by

adjudicating him delinquent rather than continuing or staying adjudication. Third, he

challenges the district court’s denial of his motion to withdraw his plea. Fourth, he contends

that the district court’s order imposing out-of-home placement was not supported by

sufficient findings. And fifth, he claims he received ineffective assistance of counsel.

                                               I

       S.L.S. argues that the district court should not have accepted his guilty plea and

should have allowed him to withdraw it. We ordinarily review a district court’s denial of a

motion to withdraw a plea for an abuse of discretion, Kim v. State, 434 N.W.2d 263, 266

(Minn. 1989), but S.L.S. did not file a motion to withdraw his plea with the district court

until after he filed his notice of appeal. This court generally will not decide issues that were

not first raised before the district court. Roby v. State, 547 N.W.2d 354, 357 (Minn. 1996).

But an offender may challenge the validity of a guilty plea for the first time on appeal if

the record provides a sufficient basis for meaningful review. See State v. Anyanwu, 681

N.W.2d 411, 413 n.1 (Minn. App. 2004). The supreme court has also said defendants are


                                               4
“free to simply appeal directly from a judgment of conviction and contend that the record

made at the time the plea was entered is inadequate” to establish a valid plea. Brown v.

State, 449 N.W.2d 180, 182 (Minn. 1989). The record gives us a sufficient basis for review,

so we address S.L.S.’s challenge.

       S.L.S. argues that the district court should have allowed him to withdraw his guilty

plea because his plea was invalid. A juvenile may withdraw his guilty plea at any time if

he shows “that withdrawal is necessary to correct a manifest injustice.” Minn. R. Juv.

Delinq. P. 8.04, subd. 2(B). A manifest injustice exists if a guilty plea is invalid. State v.

Theis, 742 N.W.2d 643, 646 (Minn. 2007). To be valid a plea must be entered into

intelligently, voluntarily, and accurately. State v. Ecker, 524 N.W.2d 712, 716 (Minn.

1994). Whether a guilty plea was valid is a question of law we review de novo. Lussier v.

State, 821 N.W.2d 581, 588 (Minn. 2012). The defendant bears the burden to establish the

invalidity of his plea. Id.

       S.L.S. argues that his guilty plea was invalid because he was unaware and was not

advised of the dispositional implications and consequences of his plea. Before the district

court accepts a juvenile’s plea, it must determine that the juvenile understands the charges

against him and the factual basis, his trial rights, the court’s dispositional powers and future

consequences of disposition, his right to counsel, and that the juvenile freely chooses to

plead guilty and harbors no claim of innocence. Minn. R. Juv. Delinq. P. 8.04, subd. 1(A)–

(F). The requirement that the district court must establish the juvenile’s understanding of

dispositional possibilities and consequences includes the child’s understanding of the

court’s power to place him in an institution, impose a disposition lasting until the child is


                                               5
19, or modify a disposition. Minn. R. Juv. Delinq. P. 8.04, subd. 1(C). The child must also

understand any potential future consequences of the disposition. Id. The district court must

make this determination “under the totality of the circumstances, and based on the child’s

statements, whether on the record or contained in a written document signed by the child

and the child’s counsel[.]” Id., subd. 1. The parties apparently agree that the district court

did not hear any on-the-record inquiry or receive any written waiver addressing

dispositional consequences and possibilities, and the record supports their agreement.

       The state urges us to overlook the district court’s failure to satisfy the pre-plea

requirements of rule 8.04. It asks us to recognize that failing to strictly comply with the

plea-colloquy requirements of Minnesota Rule of Criminal Procedure 15.01 does not

invalidate an adult’s guilty plea and that, by analogy, we should apply the juvenile

delinquency rule with similar liberality. It identifies two supporting cases. In Doughman v.

State, we reasoned that the fact that Doughman “discussed the case, the plea bargain, and

other options with his attorney before entering his guilty plea raises the presumption he

was informed of his rights.” 351 N.W.2d 671, 674 (Minn. App. 1984), review denied

(Minn. Oct. 16, 1984). In State ex rel. Drysdale v. Tahash, the Minnesota Supreme Court

held, “In the absence of any affirmative showing to the contrary, there is a controlling

presumption that court-appointed counsel in a criminal case not only has consulted with

his client, the accused, but also has advised him in good faith of his rights in entering a plea

of guilty or not guilty.” 278 Minn. 361, 367, 154 N.W.2d 691, 695 (1967) (quoting State

ex rel. Moriarty v. Tahash, 261 Minn. 426, 429, 112 N.W.2d 816, 819 (1962) (quotation

marks omitted)).


                                               6
       Caselaw informs us that the supreme court and this court have regularly presumed

that an adult defendant’s attorney has adequately apprised him so as to establish his

understanding of charges, rights, and consequences. See, e.g., State v. Stellmach, 307 Minn.

359, 360, 240 N.W.2d 820, 821 (1976) (a court may presume that counsel informed a

defendant of the consequences of pleading where he had full opportunity to discuss case

with counsel before entering the plea); Swanson v. State, 284 Minn. 66, 71–72, 169 N.W.2d

32, 36 (1969) (“When a court-appointed counsel represents a defendant, it is presumed that

his counsel will advise him of his rights and the consequences that will follow a plea of

guilty or not guilty.”); State v. Propotnik, 299 Minn. 56, 58, 216 N.W.2d 637, 638 (1974)

(“[S]ince the record shows that defendant had full opportunity to consult with his counsel

before entering his plea, we may safely presume that counsel informed him adequately

concerning [his right to confront his accusers at trial.]”); Hernandez v. State, 408 N.W.2d

623, 626 (Minn. App. 1987) (where a trial court examines a defendant who had full

opportunity to consult with counsel, the court may safely presume the defendant was

adequately informed of his rights). The question here turns to whether this same

presumption is available in juvenile proceedings.

       Our unpublished juvenile decisions give conflicting answers. In In re Welfare of

P.T.C., for example, a panel of this court reversed an adjudication, refusing to apply the

presumption because “[i]t is not apparent that this adult princip[le] applies or should apply

to a juvenile.” No. A13-0543, 2013 WL 6569953, at *2–3 (Minn. App. Dec. 16, 2013). In

In re Welfare of M.T.L., another panel observed that the juvenile had sufficient time to

speak with his attorney before pleading guilty and relied on the notion that defendants who


                                             7
consult with counsel are presumed to be aware of their rights, charges, and alternatives.

No. A06-650, 2007 WL 1191579, at *3 (Minn. App. Apr. 24, 2007) (citing Berkow v. State,

573 N.W.2d 91, 95 (Minn. App. 1997), aff’d, 583 N.W.2d 562 (Minn. 1998)); see also

State v. Lyle, 409 N.W.2d 549, 552 (Minn. App. 1987). In In re Welfare of N.D.J., we

applied the presumption that counsel has “advised [his juvenile client] in good faith of his

rights in entering a plea of guilty or not guilty.” No. A05-2200, 2007 WL 656403, at *5

(Minn. App. Mar. 6, 2007) (quoting Drysdale, 278 Minn. at 367, 154 N.W.2d at 695).

       The mandatory language of the adult rule and juvenile rule so resemble each other

as to make them operatively indistinguishable. Both the original and amended language of

the adult rule include mandatory language. In its original text, the Minnesota Rules of

Criminal Procedure in 1975 directed the district court, “Before the court accepts a plea of

guilty, the defendant shall be sworn and questioned by the court with the assistance of

counsel as to the following: . . . .” Minn. R. Crim. P. 15.01 (1975) (emphasis added). And

the modern rule includes a similarly mandatory directive, “Before the judge accepts a guilty

plea, the defendant must be sworn and questioned by the judge with the assistance of

counsel as to the following: . . . . ” Minn. R. Crim. P. 15.01, subd. 1 (2014) (emphasis

added). The juvenile rule parallels this language by putting the same directive in negative

form: “The court shall not accept a child’s plea of guilty until first determining . . . .” Minn.

R. Juv. Delinq. P. 8.04, subd. 1 (emphasis added).

       Given the regular application of the presumption to the adult rule and the substantive

similarity between the adult rule and the juvenile rule, consistency suggests that we ought

to apply the presumption the same in both settings. Despite the discussion in Welfare of


                                               8
P.T.C. suggesting that we might treat the parallel rules differently because one appears in

the adult-offender setting and the other in the juvenile-offender setting, we do not think

this distinction does much to help answer the issue. This is because the difference arguably

both supports and opposes applying the presumption in juvenile cases. That is, on one hand,

applying the on-the-record-notice rule most strictly in the juvenile setting does seem to

further the policy of providing greatest protection to juvenile offenders; but on the other

hand, applying the advised-by-counsel presumption in the juvenile setting could be

justified particularly because lawyers are more likely to be more careful when they advise

juveniles than when they advise adults. In any event, we believe that the presumption is

available in the juvenile setting for the sake of consistency in the law.

       S.L.S. claims that he was not made aware of the fact that his plea might result in his

being removed from his parents’ home. But he had the benefit of legal counsel for nearly

two months before he decided to admit his offense, and his admission was part of a

thorough, negotiated plea agreement. S.L.S. was questioned on the record extensively

about his waiver of trial rights and the factual basis for his plea. He indicated he had enough

time to speak with his attorney, and, under the circumstances, we presume that his

discussions with his attorney included what could happen to him if he entered the plea

agreement and pleaded guilty. On the record before us, we hold that S.L.S.’s plea was

knowing and intelligent. 1



1
  We note that S.L.S.’s motion to withdraw his plea also challenged the accuracy of his
plea. He submitted that motion to the district court after he filed his notice of appeal, and
the district court did not address it. We decline, without prejudice, to reach that issue.

                                              9
       Although the parties did not frame their arguments based on the supreme court’s

recent plain-error reasoning in State v. Beaulieu, 859 N.W.2d 275 (Minn. 2015), we

observe that so framing the appeal here would not change the result. The Beaulieu court

considered the appeal of a defendant whose admission to a probation violation the district

court accepted without first reading the advisory of trial rights required by rule 27.04 of

the Minnesota Rules of Criminal Procedure. 859 N.W.2d at 281. The court treated the

district court’s unobjected-to failure to comply with the rule as a trial error subject to plain-

error appellate review. Id. It concluded that the district court had erred plainly by failing to

read the required advisory, but it found no prejudice and affirmed the probation revocation

because Beaulieu had “not alleged, much less offered any evidence, that he lacked actual

knowledge of the rights set forth in Rule 27.04, nor that he would have denied the probation

violations had the court read him the Rule 27.04 rights advisory.” Id. at 282. In so failing

to present evidence establishing that the outcome would have been different had he been

properly advised, Beaulieu “failed to meet his heavy burden of showing the error was

prejudicial.” Id. Similarly S.L.S. has failed to identify any evidence to establish that, but

for the failure to properly advise him of the possible out-of-home disposition, he would not

have admitted his offense and pleaded guilty. So whether we presume that his attorney did

properly advise him, or we instead rely on the possibility that he did not, S.L.S. has not

shown any manifest injustice in the district court’s refusal to allow him to withdraw his

guilty plea.




                                               10
                                             II

       S.L.S. argues that the district court abused its discretion by prematurely adjudicating

him delinquent and, in doing so, failing to follow the plea agreement. He concedes that the

plea agreement was conditioned on whether he succeeded in treatment at AFSHS, but in

essence he argues that the agreement was not restricted to successful outpatient treatment;

therefore adjudication should have been continued to allow residential treatment even after

he was discharged from outpatient treatment.

       We are not convinced by S.L.S.’s contention that the district court abused its

discretion by adjudicating him delinquent rather than imposing a stay of adjudication. A

district court has broad discretion to order dispositions authorized by statute. In re Welfare

of J.R.Z., 648 N.W.2d 241, 244–45 (Minn. App. 2002), review denied (Minn. Aug. 20,

2002). A district court may, but is not required to, continue a case without adjudicating the

juvenile delinquent. See Minn. R. Juv. Delinq. P. 15.05, subd. 4(A); Minn. Stat.

§ 260B.198, subd. 7(a) (2014). “Most importantly, imposing an adjudication within the

limits prescribed by the legislature is not an abuse of discretion.” J.R.Z., 648 N.W.2d at

245 (quotation omitted). S.L.S. was discharged from the outpatient program reportedly for

his significant failure to participate meaningfully. This is enough, under the plea agreement

and the law, to support the district court’s exercise of discretion to adjudicate him

delinquent.

       S.L.S. does not persuade us otherwise by suggesting that this result violates the plea

agreement. Whether a plea agreement was violated depends on its language, which informs

us what the parties reasonably understood to be its terms. State v. Brown, 606 N.W.2d 670,


                                             11
674 (Minn. 2000). Questions of interpretation and enforcement of plea agreements are

issues of law that we review de novo. Id. The agreement here provided, “[I]f [S.L.S.] is

successful at treatment at the [AFSHS] Program through the County Home School, . . . he

will receive a stay of adjudication.” We are satisfied from our de novo interpretation that

S.L.S.’s failures in outpatient treatment cannot support any entitlement to a stay of

adjudication. S.L.S. cannot reasonably claim that the plea agreement entitled him to

inpatient placement and that his plea was not knowing and intelligent because he was

unaware of inpatient treatment as a consequence. And the district court’s order expressly

instructed S.L.S. to “fully participate in and successfully complete [the] outpatient

program.” (Emphasis added.) We know that S.L.S.’s trial counsel reviewed this order,

evidenced by his prompt filing of a motion to correct the order (because it adjudicated

S.L.S. delinquent on two counts of criminal sexual conduct rather than the agreed-upon

single count). The motion did not request that the “outpatient” requirement be removed.

       Our careful review of the record informs us that the district court did not violate the

plea agreement by adjudicating S.L.S. delinquent. Nor did the district court abuse its

discretion by choosing to adjudicate S.L.S. delinquent rather than to impose a stay of

adjudication or continue the disposition until some later date or event.

                                             III

       S.L.S. contends that the district court erred by denying his motion to withdraw his

plea without a hearing. The district court denied S.L.S.’s motion to withdraw his plea

because S.L.S. had already appealed to this court. A juvenile may appeal an adverse final

order and those non-final orders identified by rule. See Minn. R. Juv. Delinq. P. 21.03,


                                             12
subd. 1(A)–(B). The district court’s order denying S.L.S’s motion for plea withdrawal is

not one of the appealable orders under rule 21.03.

       In some circumstances, we have discretion to consider an appeal from an order that

is not explicitly appealable under rule 21.03. Id., subd. 1. This is not one of those

circumstances. We may allow an appeal from an otherwise nonappealable order if, among

other things, the appellant has met the formalities of Minnesota Rule of Civil Appellate

Procedure 105. Minn. R. Crim. P. 28.02, subd. 3. Rule 105.01 requires serving and filing

a petition, along with other fee and filing duties. The contents of the petition itself are also

subject to formal and substantive requirements. See Minn. R. Civ. App. P. 105.02. S.L.S.

has met none of the discretionary-review formalities. He attempted to embed a “petition”

for discretionary review in his brief in this appeal, and he followed none of the required

procedures. We do not consider the question further.

                                              IV

       The parties agree that the district court’s findings were insufficient to support its

disposition of out-of-home placement for inpatient treatment. Our review of the record

informs us that the parties’ agreement on this point is well founded.

       The district court adjudicated S.L.S. delinquent and ordered him to complete an

inpatient treatment program with other conditions. District courts are generally afforded

broad discretion to determine the appropriate juvenile-delinquency disposition, and we will

affirm a disposition if it is not arbitrary. In re Welfare of N.T.K., 619 N.W.2d 209, 211

(Minn. App. 2000). The juvenile delinquency rules require that a dispositional order “shall”

contain written findings of fact to support the disposition. Minn. R. Juv. Delinq. P. 15.05,


                                              13
subd. 2(A). When a district court orders out-of-home placement, the disposition must be

supported by findings that address five subjects: (1) why the disposition serves public

safety; (2) why the disposition serves the child’s best interests; (3) what alternative

dispositions were proposed to the court and why such recommendations were not ordered;

(4) why the child’s present custody is unacceptable; and (5) how the correctional placement

meets the child’s needs. In re Welfare of D.T.P., 685 N.W.2d 709, 712–13 (Minn. App.

2004); see also Minn. R. Juv. Delinq. P. 15.05, subd. 2 (providing requirements and

considerations for dispositional orders). In its findings, the district court indicated that it

“reviewed and accepted the report dated 2/2/2016 from the county . . . and incorporates the

content of the report.” The findings, including the incorporated report, fail to satisfy the

express requirements of the rule.

       S.L.S. urges us to reverse the disposition and order that the adjudication be stayed.

The state recommends that the matter be remanded to the district court for complete

findings. The state offers the better solution.

       We have emphasized that written findings are “essential to meaningful appellate

review” and are “required to show that the district court considered vital standards and to

enable the parties to understand the court’s decision.” N.T.K., 619 N.W.2d at 211. Deficient

findings constitute reversible error. See, e.g., In re Welfare of R.V., 702 N.W.2d 294, 308

(Minn. App. 2005) (“Although the evidence may support the disposition ultimately, the

findings lack the completeness required to guarantee that the district court considered the

relevant factors.”); In re Welfare of J.A.J., 545 N.W.2d 412, 415 (Minn. App. 1996)

(holding that a bare statement that the child’s best interests required the disposition was


                                              14
insufficient). The state might be correct that the record could ultimately support the out-of-

home placement, but we will not look independently at the issue without sufficient

findings. As was the situation in Welfare of R.V., regardless of whether the evidence might

ultimately support the disposition, adequate factual findings are necessary to support the

disposition. The district court erred by ordering out-of-home placement without detailing

its supportive findings, and we therefore reverse and remand for additional findings based

on the record available to the district court.

                                                 V

       S.L.S. argues that his counsel failed to provide effective assistance because he failed

to inform him of all the direct consequences of the plea agreement, inform him that he

would have to register as a predatory offender, adequately ensure that the terms of the plea

agreement were followed or move to withdraw his plea prior to disposition, and call him

to speak at sentencing. But where the record does not provide a meaningful basis for

review, we may decline to reach the merits of the issue. See, e.g., State v. Christian, 657

N.W.2d 186, 194 (Minn. 2003); State v. Gustafson, 610 N.W.2d 314, 321 (Minn. 2000);

see also Roby v. State, 531 N.W.2d 482, 484 n.1 (Minn. 1995) (explaining that direct appeal

from a judgment of conviction is not the most appropriate way to raise an ineffective-

assistance-of-counsel claim because the appellate court consequently lacks the facts of why

counsel did or did not do certain things). We would be required to speculate as to the

reasons underlying trial counsel’s decisions here. We decline to do so. We therefore,

presumably without prejudice, will not reach the merits of this issue.

       Affirmed in part, reversed in part, and remanded.


                                                 15